Citation Nr: 1028653	
Decision Date: 07/30/10    Archive Date: 08/10/10

DOCKET NO.  05-01 389	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, 
North Carolina


THE ISSUES

1.  Entitlement to service connection for prostate cancer, 
claimed as due to exposure to herbicides.

2.  Entitlement to higher initial rating for service-connected 
posttraumatic stress disorder (PTSD), currently at 50 percent.

3.  Entitlement to a total disability evaluation based upon 
individual unemployability due to service-connected disability 
(TDIU).


REPRESENTATION

Appellant represented by:	Virginia A. Girard-Brady, Esq.


ATTORNEY FOR THE BOARD

B.W. Hennings, Associate Counsel


INTRODUCTION

The Veteran served on active duty from July 1955 to June 1957 and 
from October 1962 to May 1966.

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from rating decisions of the Department of Veterans 
Affairs (VA) Regional Office (RO) in Winston Salem, North 
Carolina, wherein the RO denied, among other things, service 
connection for PTSD and prostate cancer, claimed as a residual of 
exposure to Agent Orange.  The Veteran timely appealed this 
determination to the Board. 

In an August 2006 decision, the Board denied the Veteran's claim 
for service connection for prostate cancer and granted service 
connection for PTSD.  The Veteran appealed the Board's decision 
to the United States Court of Appeals for Veterans Claims 
(Court), which in a December 2009 order granted the parties' 
Joint Motion for Remand (Joint Motion), vacating the Board's 
August 2006 decision regarding prostate cancer and remanding the 
case for compliance with the terms of the joint motion.  The 
Veteran subsequently appealed the rating the RO assigned for his 
now service-connected PTSD and it is now on appeal before the 
Board.  

The issues of an initial rating in for PTSD and entitlement to 
TDIU are addressed in the REMAND portion of the decision below 
and are REMANDED to the RO via the Appeals Management Center 
(AMC), in Washington, DC.


FINDINGS OF FACT

1.  The Veteran served on the USS WILHOITE, which operated off 
the coast of Vietnam; it is at least as likely as not the Veteran 
went onshore during his service.

2.  The Veteran is entitled to the presumption of exposure to 
herbicides.  

3.  The Veteran's prostate cancer is presumed to be etiologically 
related to his active military service.  

CONCLUSION OF LAW

Resolving all reasonable doubt in favor of the Veteran, the 
criteria for establishing service connection for prostate cancer 
are met.  38 U.S.C.A. §§ 101(16), 1110, 1116, 5103, 5103A, 5107 
(West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Legal Criteria

Applicable law provides that service connection will be granted 
if it is shown that the Veteran suffers from disability resulting 
from an injury suffered or disease contracted in line of duty, or 
for aggravation of a preexisting injury suffered or disease 
contracted in line of duty, in active military service.  38 
U.S.C.A. §§ 1110; 1131; 38 C.F.R. § 3.303.

That an injury occurred in service alone is not enough; there 
must be chronic disability resulting from that injury.  If there 
is no showing of a resulting chronic condition during service, 
then a showing of continuity of symptomatology after service is 
required to support a finding of chronicity.  38 C.F.R. § 
3.303(b).

Certain chronic disabilities, including diabetes mellitus, are 
presumed to have been incurred in service if manifest to a 
compensable degree within one year of discharge from service.  
38 U.S.C.A. §§ 1110, 1112; 38 C.F.R. §§ 3.307, 3.309.

Service connection may also be granted for any disease diagnosed 
after discharge, when all the evidence, including that pertinent 
to service, establishes that the disease was incurred in service.  
38 C.F.R. § 3.303(d).

A Veteran who, during active military, naval, or air service, 
served in the Republic of Vietnam during the period beginning on 
January 9, 1962, and ending on May 7, 1975, shall be presumed to 
have been exposed during such service to an herbicide agent, 
unless there is affirmative evidence to establish that the 
Veteran was not exposed to any such agent during that service.  
The last date on which such a Veteran shall be presumed to have 
been exposed to an herbicide agent shall be the last date on 
which he or she served in the Republic of Vietnam during the 
period beginning on January 9, 1962, and ending on May 7, 1975.  
Service in the Republic of Vietnam includes service in the waters 
offshore and service in other locations if the conditions of 
service involved duty or visitation in the Republic of Vietnam.  
38 U.S.C.A. § 1116(a)(3); 38 C.F.R. § 3.307(a)(6)(iii); see also 
38 C.F.R. § 3.313(a).  In other words, the serviceman must have 
actually been present at some point on the landmass or the inland 
waters of Vietnam during the Vietnam conflict.  See Haas v. 
Peake, 525 F.3d 1168 (Fed. Cir. 2008).

If a Veteran was exposed to an herbicide agent during active 
military, naval, or air service, the following diseases shall be 
service connected if the requirements of 38 U.S.C.A. § 1116; 38 
C.F.R. § 3.307(a)(6)(iii) are met, even though there is no record 
of such disease during service, provided further that the 
rebuttable presumption provisions of 38 U.S.C.A. § 1113; 38 
C.F.R. § 3.307(d) are also satisfied: chloracne or other acneform 
diseases consistent with chloracne, Type 2 diabetes mellitus, 
Hodgkin's disease, chronic lymphocytic leukemia, multiple 
myeloma, non-Hodgkin's lymphoma, acute and subacute peripheral 
neuropathy, porphyria cutanea tarda, prostate cancer, respiratory 
cancers (cancer of the lung, bronchus, larynx, or trachea), and 
soft-tissue sarcomas (other than osteosarcoma, chondrosarcoma, 
Kaposi's sarcoma, or mesothelioma).  38 C.F.R. § 3.309(e).

Even if a Veteran is found not entitled to a regulatory 
presumption of service connection, the claim must still be 
reviewed to determine if service connection can be established on 
a direct basis.  See Combee v. Brown, 34 F.3d 1039 (Fed Cir. 
1994) (holding that the Veterans' Dioxin and Radiation Exposure 
Compensation Standards (Radiation Compensation) Act, Pub. L. No. 
98-542, § 5, 98 Stat. 2724, 2727-29 (1984), does not preclude a 
Veteran from establishing service connection with proof of actual 
direct causation).

Analysis

The Veteran has claimed that his exposure to herbicides in 
Vietnam caused his prostate cancer.  The Board observes that the 
evidence clearly shows that the Veteran has suffered from 
prostate cancer.  The Veteran contends that he was exposed to 
Agent Orange while serving aboard the USS WILHOITE (DER 397) off 
the shores of the Republic of Vietnam from May 1965 to June 1966.  
He maintains that his unit captured Viet Cong and turned them 
over to the authorities in Da Nang, Vietnam.  He asserts that he 
went ashore on two separate occasions.  The Veteran also contends 
that when the USS WILHOITE (DER 397) went into Vhung Tau harbor 
to resupply, that he went ashore at that time.  

While the Veteran's, DD 214 reveals that he served in the United 
States Navy and that he was assigned to the USS WILHOITE (DER 
397), deck logs of the USS WILHOITE (DER 397) for July and August 
1966, reflect that the ship's primary duties were to navigate and 
patrol the waters off the shores of Vietnam.  Review of these 
records, however, do not reveal that the USS WILHOITE (DER 397) 
made port visits to the Republic of Vietnam at any point during 
the period of time in question.  There is no definitive 
documentary evidence which shows that either the Veteran, or the 
USS WILHOITE (DER 397), actually visited port in Vietnam.  

However, additional deck logs received in March 2010 shed further 
light on the Veteran's service.  The deck logs show that in 
October 1965 the ship took aboard the whale boat and boarded a 
party that had inspected two small fishing junks with negative 
results.  The ship then anchored off the coast of Vietnam while 
another party embarked on the motor whale boat to investigate 
additional junks and fishing boats in the area.  A statistical 
information sheet from the ship, from May 1965 to February 1966 
reflects that during this time, the motor whale boat was lowered 
72 times and 177 junks were investigated, while 314 junks were 
boarded and searched, and 28 junks were taken in tow.  

There is no definitive documentary evidence of record to 
establish the Veteran stepped foot on land or served within the 
inland waterways in Vietnam.  The Board is thus left with a 
situation where essentially the only evidence pertaining to the 
Veteran's service within Vietnam are the contentions of the 
Veteran throughout the appeal.  It appears that, while pertinent 
service records do not absolutely confirm that the Veteran served 
within the Republic of Vietnam as defined by 38 C.F.R. 
§ 3.313(a), they do not, in the Board's view, confirm that he did 
not.  The Board has considered the places, types and 
circumstances of the Veteran's service as documented by his 
personnel and service treatment records, as well as all pertinent 
medical and lay evidence in the adjudication of this appeal.  See  
38 U.S.C. § 1154(a) and 38 C.F.R. § 3.303(a).  

As such, after reviewing and weighing the evidence on the 
question of whether the Veteran stepped foot on the landmass or 
served within the inland waterways of the Republic of Vietnam, 
the Board finds that there is a genuine state of equipoise of the 
positive and negative evidence.  In such a case, the question is 
to be resolved in the appellant's favor.  38 U.S.C.A. § 5107(b); 
see also Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  In this 
regard, based on the Veteran's credible contentions and the 
available service records, including deck logs, the Board finds 
it reasonable to accept that a Veteran went ashore either 
escorting captured Viet Cong or for administrative and logistical 
needs and, therefore, would have stepped foot on land or served 
within the internal waterways of Vietnam.

Resolving all doubt in the Veteran's favor, the Board finds that 
the Veteran had service in Vietnam as defined by 38 C.F.R. § 
3.313(a).  The Veteran is therefore presumed to have been exposed 
to herbicides in service.  See 38 C.F.R. § 3.307(a)(6)(iii).  
Since the Veteran is presumed to have been exposed to herbicides 
due to his service in the Republic of Vietnam, his prostate 
cancer is subject to presumptive service connection, pursuant to 
38 C.F.R. § 3.307(a)(6)(iii).

In the present case the medical evidence of record reveals a 
current diagnosis of residuals of prostate cancer.  There is no 
contrary medical opinion of record.  The Veteran's prostate 
cancer is presumed to be due to his exposure to herbicides and 
there is no evidence rebutting it.  Therefore, it is clear that 
the evidence regarding the Veteran's claim for service connection 
for prostate cancer is at least in equipoise.  

Accordingly, since the evidence is at least in equipoise, the 
benefit of the doubt doctrine is applicable and the Veteran 
prevails.  See Gilbert, supra.  Thus, service connection for 
prostate cancer is granted.

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), the United States Department of Veterans Affairs (VA) has 
a duty to notify and assist claimants in substantiating a claim 
for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 
5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 
3.326(a).  In light of the favorable determination contained 
herein, however, further development with regard to VA's duties 
to notify and assist would serve no useful purpose.  See Soyini 
v. Derwinski, 1 Vet. App. 540 (1991).


ORDER

Service connection for prostate cancer is granted.  


REMAND

The Veteran's last VA psychiatric examination was in April 2008.  
However, in a June 2008 private examination letter the Veteran's 
symptoms seem to have worsened and the examiner opined that he 
considered the Veteran totally and permanently disabled and 
unemployable.  Therefore, it appears that the Veteran's PTSD has 
worsened and the Board does not feel the record before it is 
adequate for rating purposes.  Any recent treatment records are 
pertinent to the Veteran's claim for a higher rating for PTSD and 
should be obtained.  

Where the evidence of record does not reflect the current state 
of the Veteran's disability, a VA examination must be conducted.  
See Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  An 
examination will be requested whenever VA determines that there 
is a need to verify either the continued existence or the current 
severity of a disability.  See 38 C.F.R. § 3.327(a) (2009).  
Therefore, the Board finds that a contemporaneous and thorough VA 
psychiatric examination should be conducted to determine the 
current severity of the Veteran's PTSD.  Such examination and 
opinion would be instructive with regard to the appropriate 
disposition of the claim under appellate review.  See Littke v. 
Derwinski, 1 Vet. App. 90 (1990).  

The Board is aware of the recent decision of the United States 
Court of Appeals for Veterans Claims (Court) in the case of Rice 
v. Shinseki, 22 Vet. App. 447 (2009).  In this case, the Court 
found that a claim for a total disability rating based upon 
unemployability (TDIU) was part of the determination of an 
underlying increased rating claim and cited to Roberson v. 
Principi, 251 F.3d 1378 (Fed. Cir. 2001) for the notion that a 
TDIU claim is raised once a Veteran submits evidence of a medical 
disability; makes a claim for the highest rating possible; and 
submits evidence of unemployability.  See 38 C.F.R. § 3.155(a).  
In discussing the assignment of an effective date for a grant of 
TDIU, the Court further stated that new evidence of 
unemployability "related to the underlying condition" submitted 
within one year of the assignment of an initial rating that is 
less than the maximum sought may constitute new and material 
evidence under 38 C.F.R. § 3.156(b).

In this case, the Veteran has made it clear in his contentions 
that he is seeking the highest possible rating for his PTSD and 
some medical evidence contains an indication that he may be 
unemployable due to his service-connected PTSD.   

For these reasons, the Board finds that the record reasonably 
raises a claim of entitlement to TDIU, as part of the current 
appeal and this is inextricably intertwined with the initial 
rating claim.  However, the Veteran has received no notification 
of the evidence needed to substantiate this TDIU claim, nor has 
it been adjudicated by the RO to date.  Such action will be 
needed on remand.

Accordingly, the case is REMANDED for the following action:

1.  A letter should be sent to the Veteran 
explaining, in terms of 38 U.S.C.A. §§ 5103 
and 5103A, the need for additional evidence 
regarding a TDIU claim.  This letter must 
inform the Veteran about the information and 
evidence that is necessary to substantiate the 
claim and provide notification of both the 
type of evidence that VA will seek to obtain 
and the type of evidence that is expected to 
be furnished by the Veteran.  The Veteran 
should also be notified that, in cases where 
service connection is granted, both a 
disability evaluation and an effective date 
for that evaluation will be granted.  See 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 
(2006).

2.  Again ask the Veteran to provide the 
names and addresses of all medical care 
providers (private and VA) who treated him 
for PTSD since 2008.  After securing any 
necessary release, such records should be 
requested, including any pertinent VA 
treatment records, and all records which are 
not duplicates should then be associated with 
the claims file.

3.  The Veteran should be accorded a VA 
psychiatric examination to ascertain the 
current level of disability of his service-
connected PTSD.  All necessary special 
studies or tests including psychological 
testing and evaluation are to be 
accomplished.  A multi-axial diagnosis, with 
a Global Assessment of Functioning (GAF) 
score must be assigned.  The examiner must 
explain the GAF score and provide an opinion 
as to whether PTSD precludes him from 
securing and following a substantially 
gainful occupation.  The entire claims 
folder and a copy of this remand must be made 
available to and reviewed by the examiner in 
conjunction with the examination.  The report 
of examination should include a complete 
rationale for all opinions expressed.  

4.  Then, after the completion of any 
additional development deemed necessary, the 
Veteran's claim of entitlement to TDIU and a 
higher rating for PTSD should be adjudicated.  
If the determination of either claim remains 
less than fully favorable to the Veteran, he 
and his representative should be furnished 
with a Supplemental Statement of the Case and 
given an opportunity to respond.  Then afford 
the Veteran and his representative the 
requisite opportunity to respond before the 
claims folder is returned to the Board for 
further appellate action.  

The appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009).



______________________________________________
DEBORAH W. SINGLETON
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


